DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, et al. (U.S. Patent Publication No. 2017/0186186) in view of Stein (U.S. Patent Publication No. 2018/0194286).  
For claim 1, Yamaguchi discloses a system comprising: one or more processors configured to: receive image information from a vision sensor disposed on a vehicle (see Fig. 2); determine timing information indicating a time at which the image information was obtained (see paras. 0039, 0041); and determine an orientation of the vehicle using the timing information (see para. 0049).  Yamaguchi does disclose the last limitation. 
A teaching from Stein discloses control the vehicle based on the sensor data that is determined.  As Yamaguchi teaches the determination of the orientation, the modification by Stein would control the vehicle of Yamaguchi based on the sensor data obtained by Stein.   It would have been obvious to one of ordinary skill in the art to modify Yamaguchi with the teaching of Stein based on the motivation to improve a navigational response based on, for example, an analysis of images captured by one or more of the cameras.  
For claim 2, Stein further discloses wherein the one or more processors are configured to control the vehicle by over-riding an attempted command by an operator (see para. 0097). 
Regarding claim 3, Stein further teaches wherein the image information includes a static image of surroundings of the vehicle (see para. 0071, a static image is implicit). 

Regarding claim 5, Stein further teaches wherein the one or more processors are configured to determine light intensity information using the image information (see paras. 0151-0152, reflections of light, shadow are equivalent to light intensity).  The combination would incorporate the light intensity information to determine the orientation. 
With regards to claim 6, Yamaguchi further discloses wherein the one or more processors are configured to determine environmental information, and to determine the orientation using the environmental information (see paras. 0090, 0050, 0054).  
Referring to claim 7, Stein further discloses wherein the one or more processors are configured to determine landmark information corresponding to a position of one or more landmarks in the image information (see paras. 0103-0104).  The combination would incorporate the landmark information to determine the orientation (see Yamaguchi, paras. 0049-0050).   
Regarding claim 8, Yamaguchi discloses wherein the one or more processors are configured to compare the image information from the vision sensor with stored information to determine the orientation of the vehicle (see paras. 0039, 0041, images that have time pass prior to being used in a determination implicit are “stored”) to determine the orientation of the vehicle (see para. 0049).
For claim 9, Yamaguchi further teaches wherein the one or more processors are configured to determine a sensor orientation of the vision sensor with respect to the orientation of the vehicle (see para. 0032), and to determine the orientation of the vehicle based on the sensor orientation and the image information (see para. 0032).  

Claim 11 is rejected based on the citations and reasoning provided above for claim 2.
Claim 12 is rejected based on the citations and reasoning provided above for claim 1.
Claims 13 and 19 are rejected based on the citations and reasoning provided above for claim 4.
Claims 14  and 20 are rejected based on the citations and reasoning provided above for claim 5.
Claim 15 is rejected based on the citations and reasoning provided above for claim 7.
Claim 16 is rejected based on the citations and reasoning provided above for claim 9.
For claim 17, Yamaguchi discloses a forward-facing camera.  A duplication of an additional camera facing in the opposite direction would have been obvious to one of ordinary skill in the art based on the motivation that the vehicle is capable of, and would need to be, navigated/controlled in the rearward direction in certain environments.  

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663